Bailey, J. The bill in this case is filed purely and solely for the recovery of damages for breaches of a contract. Ho other relief is asked and no ground for any other relief is alleged, the subject-matter of the bill thus being wholly foreign to the jurisdiction of a court of chancery. The case, therefor, is purely one of legal as distinguished from equitable cognizance. To such a bill the court below has sustained a demurrer for want of equity, notwithstanding the stipulation of the defendant waiving the objection to the jurisdiction of the court on the ground that there is a remedy at law. The question thus raised is, whether a court of chancery can be compelled, by the stipulation of the parties, to entertain bills in matters where the proper remedy is at law, and where the case is wholly foreign to its own jurisdiction. The rule has been so often repeated as to have become a recognized legal maxim, that a party can have no standing in a court of equity who has a plain and adequate remedy at law. Gore v. Kramer, 117 Ill. 176; Werden v. Graham, 107 Ill. 169; Long v. Barker, 85 Ill. 431; Coughran v. Swift, 18 Ill. 414; Puterbaugh v. Elliott, 22 Ill. 157; City of Peoria v. Kidder, 26 Ill. 351; Bigelow v. Andress, 31 Ill. 322. There are cases, it is true, where it is held that, if a defendant in chancery answers without objecting that the defendant has a remedy at law and consents to a hearing on the merits, and thus submits himself to the jurisdiction of the court, it is too late for him afterward to object that the court has no jurisdiction because of the existence of an adequate legal remedy. Dodge v. Wright, 48 Ill. 382; Ohling v. Luiljens, 32 Ill. 23. But this rule applies only where the subject-matter of the bill is not wholly foreign to the jurisdiction of a court of equity. Stout v. Cook, 41 Ill. 447; Comstock v. Henneberry, 66 Ill. 212; Magee v. Magee, 51 Ill. 500; Hickey v. Foristal, 49 Ill. 255. In Kimball v. Walker, 30 Ill. 482, the court, after stating the general rule that, if the objection is not taken advantage of by plea or demurrer in the first instance, it can not be urged on appeal or error, say: “This is, no doubt, the rule as to the parties, but,we hold it is in the power of the court at any time, to interpose the objection for its own protection, and thus prevent drawing into the vortex of a court of chancery matters purely cognizable at law and that by the management and consent of the parties interested. If such power did not exist, the lines dividing the jurisdiction of court of law and of chancery would be speedily obliterated.” The foregoing language is quoted with approval in Stout v. Cook, supi'a, with this explanation added: “What was meant by this remark was, that if the subject-matter were of such character as to be wholly foreign to the jurisdiction of a court of chancery, as for example, a claim for damages for slander, or for an assault and battery, the court might properly dismiss the cause at any -stage of the proceedings.” It is not necessary for us to determ'ne in this ease whether the court, if it had seen fit to do so, might not have retained jurisdiction and rendered a valid decree in favor of the complainants for their damages. All that we need to decide is, that it was not obliged to entertain jurisdiction for. .that purpose. The parties could not, by their stipulation, break down the proper barriers which the law has interposed between the powers and functions of courts of equity and courts of law, and compel a court of equity, against its will, to assume and exercise the powers and functions of a court of law. Even if no pleading had been filed challenging the sufficiency of the bill, the court might at any time, on ascertaining by inspection of the pleading that the case presented was purely one of legal cognizance, have dismissed the bill sua sponte. But the defendant having demurred for want of equity, we know of no principle upon which the decision of the court sustaining the demurrer can be held to be erroneous. The decree will be affirmed. Decree affirmed.